Citation Nr: 1124137	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the May 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In the December 2009 rating decision, the RO continued the 30 percent evaluation for posttraumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, Appeal to the Board, received in February 2010, the Veteran stated that he wanted to have a Board video conference hearing in connection with the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In a VA Form 9, received in December 2010, the Veteran that stated he wanted to have a travel Board hearing at a local VA office in connection with the claim of entitlement to an increased evaluation for posttraumatic stress disorder.

While a Veteran is entitled to appear at a hearing before the Board, he is not entitled to separate video and travel board hearings for issues that are simultaneously ripe for appellate review.  Hence, the RO must contact the appellant and request that he choose which hearing format he desires, and thereafter take appropriate action to schedule that proceeding. 

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and request that he indicate in writing whether he wishes to appear before a video conference or in person hearing before the Board in connection with the claims listed on the title page.  Thereafter, the RO should undertake appropriate action to schedule the appellant for the hearing he requests.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

